PER CURIAM.
We entirely agree with the trial court that the similar fact evidence of other crimes committed by defendant-appellant Curtis Miller was admissible to prove identity, plan, and modus operandi. See § 90.404(2)(a), Fla. Stat. (1997); Mazepa v. State, 439 So.2d 1029, 1031 (Fla. 3d DCA 1983). The defendant’s two prior crimes directed against elderly victims were quite similar to the present case and the evidence of those prior crimes was admissible to explain the defendant’s method of operation, as well as his motive and intent, in obtaining entry into this elderly victim’s home under false pretenses. The defendant’s convictions for burglary and falsely impersonating a law enforcement officer are affirmed.